                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               RALEIGH DIVISION
                               CASE NO. 5:18-cr-452

 UNITED STATES OF AMERICA,                      )
                                                )
                Plaintiff,                      )
 v.                                             )
                                                )           ATTORNEY AFFIDAVIT
 LEONID TEYF et al.,                            )
                                                )
                 Defendants.                    )

       JAMES P. MCLOUGHLIN, JR., pursuant to Rule 47.1 of the Local Criminal Rules for the

U.S. District Court for the Easter District of North Carolina and under the penalties of perjury,

affirms:

       1.       I am a member of Moore & Van Allen, PLLC.

       2.       I represent Defendant, Leonid Teyf in connection with the above-captioned case.

       3.       Mr. Teyf has resided in the Raleigh, North Carolina area since 2010. Mr. Teyf
                owns expensive and significant real estate in Wake County, North Carolina.

       4.       Mr. Teyf has three children who reside in the United States, two of whom are
                citizens of the United States, and a third who has applied for naturalization. One of
                his children is a minor attending school in Raleigh.

       5.       I am informed and believe Mr. Teyf has no relevant criminal history or any history
                of failures to appear with respect to any court proceeding.

       6.       Mr. Teyf has substantial ownership interests in multiple businesses, including
                trucking companies in the United States.

       7.       Mr. Teyf has been aware of the Department of Homeland Security’s (“DHS”)
                investigation into his business affairs since at least the spring of 2018.

       8.       Mr. Teyf had knowledge that Alexey Timofeev was arrested by DHS in April 2018
                and that Mr. Timofeev cooperated with DHS.

       9.       Mr. Teyf understood that the Government’s agents expressed interest in Mr. Teyf’s
                own business activities and the sources and uses of his funds at that time.

       10.      Since becoming aware of the government inquiry into his business affairs, Mr. Teyf
                has travelled internationally and returned to the United States.



             Case 5:18-cr-00452-FL Document 50 Filed 12/14/18 Page 1 of 2
11.      Mr. Teyf also doubled his ownership interests in certain trucking businesses in Utah
         after becoming aware of the government investigation.

12.      Mr. Teyf has very significant financial assets that have been frozen by court order
         and could be subject to forfeiture if he did not appear.

13.      I am informed and believe Mr. Teyf has Russian and Israeli citizenship and
         passports, which he is prepared to surrender as a condition of release.

14.      Konstantin Tomilin, a family friend and former business partner of Mr. Teyf, has
         agreed to serve as a potential Third-Party Custodian for Mr. Teyf as a condition to
         his release. Mr. Teyf’s son, Grigory Teyf, has also agreed to serve as a Third-Party
         Custodian for Mr. Teyf as a condition to his release.

15.      Mr. Teyf is currently experiencing numerous medical issues including kidney
         stones, diabetes, heart issues, and bowel issues. Mr. Teyf has been under medical
         observation during his time in confinement.

16.      Mr. Teyf is willing to consent to the imposition of any reasonably necessary
         condition to ensure his appearance at any future preceding and to ensure the safety
         of the community including agreeing to all conditions set forth in 18 U.S.C. § 3142
         (c)(1).

This 14th day of December, 2018.

                                       /s/ James P. McLoughlin, Jr.
                                       James P. McLoughlin, Jr.
                                       N.C. State Bar No. 13795
                                       MOORE & VAN ALLEN PLLC
                                       100 North Tryon Street, Suite 4700
                                       Charlotte, NC 28202-4003
                                       Phone: (704) 331- 1054
                                       Facsimile: (704) 378-2054
                                       Email: jimmcloughlin@mvalaw.com




      Case 5:18-cr-00452-FL Document 50 Filed 12/14/18 Page 2 of 2
